Citation Nr: 0810565	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-04 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a cold 
injury to the right upper extremity.

4.  Entitlement to service connection for residuals of a cold 
injury to the left upper extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2005 and May 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

Per his request, the veteran was scheduled for a hearing 
before a Veterans Law Judge in January 2008.  On the 
scheduled date, the veteran informed VA that he was canceling 
the hearing, and wanted his appeal adjudicated based on the 
evidence of record.

The Board notes that in the same January 2008 communication, 
the veteran also indicated that he required a period of 60 
days in which to submit additional medical evidence.  The 
Board has delayed adjudication of his claim for the requested 
period, but notes that the veteran has not submitted any 
evidence in the interim. 

The issues of service connection for residuals of a cold 
injury to the upper extremities is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part. 


FINDINGS OF FACT

1.  Audiometric testing since service has not demonstrated 
and the veteran has not disputed that the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater in either ear; that the 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or that his speech recognition score 
in either ear is less than 94 percent. 

2.  The veteran does not have tinnitus.



CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is legally insufficient.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, VA provided the veteran with the 
contemplated notice in a August 2004 correspondence, except 
for notice concerning the initial disability rating and 
effective date to be assigned in the event service connection 
is granted for his claimed disorders.  He was provided with 
notice as to those latter two matters in a March 2006 
communication.  Although the RO did not thereafter 
readjudicate the claims, the veteran responded to the March 
2006 notice in May 2006 by indicating that he had no more 
information or evidence to provide in order to substantiate 
his claim.  Nor did he or his representative submit any 
pertinent evidence or argument following the notice, or 
otherwise suggest that any additional evidence remains 
outstanding.  The failure of the RO to readjudicate the claim 
following the March 2006 notice letter would not be 
prejudicial in this case because the result of such a 
readjudication would be no different than the previous 
adjudication.  See generally, Medrano v. Nicholson, 21 Vet. 
App. 165, 172-73 (declining to find error in the failure to 
readjudicate the claim because, in the absence of additional 
evidence, returning the claim to the RO would have resulted 
in a readjudication of the matter on exactly the same 
evidence and law previously considered by the RO).  

In any event, given that, as explained in further detail 
below, service connection is not warranted for hearing loss 
or tinnitus, a disability rating and effective date will not 
be assigned for either disorder.  The veteran consequently 
has not been prejudiced by any notice deficiency as to the 
assignment of a disability rating and effective date.  See 
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
(holding that any error in a Veterans Claims Assistance Act 
notice should be presumed prejudicial, and that VA has the 
burden of rebutting this presumption).

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  In addition, he was examined in 
connection with his claims in January 2005.  Although his 
representative interprets certain statements by the veteran 
as alleging inadequacy in the examination, the veteran 
actually only contends that the examiner's purported belief 
that the veteran has hearing loss should outweigh the 
negative findings on the audiometric study.  As explained in 
further detail below, hearing loss for VA purposes is defined 
by regulation, and it is tied to certain specific audiometric 
findings.  The Board has reviewed the examination report, and 
finds that it is adequate for the purpose of adjudicating the 
instant claim.

The Board also notes that following the issuance of the 
December 2005 statement of the case, additional medical 
evidence in the form of VA treatment records covering the 
period from January 2005 to October 2007 was received.  The 
records do not mention tinnitus or ringing in the ears.  They 
do mention complains of hearing loss and show treatment for 
wax occlusion, but do not include audiometric findings 
(except in duplicate copies of the April 2005 examination).  
Given that the new records are silent for any reference to 
tinnitus, and do not address pure tone decibel loss or speech 
discrimination scores in either ear, the Board finds that 
remand for the purpose of issuing the veteran a supplemental 
statement of the case is not required.  See 38 C.F.R. § 19.31 
(2007).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

The service medical records are silent for any complaints, 
finding or diagnosis of tinnitus.  At the veteran's discharge 
audiologic examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
NT
45
LEFT
25
25
25
NT
45

The service personnel records show that he served in a field 
artillery unit.

VA treatment records for January 2005 to October 2007 
document complaints of hearing loss, and show that he was 
treated for impacted wax in the ears.  The records do not 
include audiometric findings.

Following service, the veteran attended a VA audiologic 
evaluation in April 2005.  At that time, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
30
35
LEFT
10
15
10
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.

Received in June 2005 is an audiology survey completed by the 
veteran, on which he reported hearing ringing in his ears, as 
well as hearing loss for 29 years.  He did not complete the 
question inquiring as to the onset of the ringing, but did 
report that the ringing occurred intermittently.  He 
indicated that he served in an artillery unit, and was also 
exposed to gunfire.  He reported that he suffered a head 
injury in 1976 (but did not specify whether he was in service 
at the time) resulting in unconsciousness. 

In statements on file, the veteran contends that he noticed 
hearing loss and ringing in his ears after exposure to 
artillery fire.  He also maintains that the April 2005 
audiologist assured him he had a 30 percent loss of hearing.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service incurrence of an organic disease of 
the nervous system, such as sensorineural hearing loss, 
during wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2007).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992). 

A.  Hearing loss

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Although the veteran's service discharge examination 
documents a level of auditory acuity meeting VA's standards 
for hearing impairment, the audiogram after service does not 
demonstrate findings which meet the standards specified in 38 
C.F.R. 
§ 3.385, and this is not in dispute.  

The veteran argues that the April 2005 audiologist 
nevertheless believed he had a 30 percent hearing loss.  The 
Board points out that regardless of what the examiner might 
have told him, hearing loss is simply not a disability for VA 
purposes unless it meets the standards in 38 C.F.R. § 3.385.  

Given that there is no competent postservice evidence of a 
hearing loss disorder, the claim must be denied as legally 
insufficient. 

B.  Tinnitus

Given the veteran's presence in an artillery field unit 
during service, the Board accepts that he was exposed to 
acoustic trauma.  Nevertheless, the service medical records 
are silent for any reference to tinnitus or to symptoms such 
as ringing in the ears, and there is no medical evidence of 
tinnitus in service or thereafter.  The first evidence of 
ringing in the ears is contained in the veteran's claim, 
filed more than three decades after service.  Although he 
contends that he noticed ringing in his ears during service, 
he has not alleged that he noticed such symptoms continuously 
since service; as already noted, he did not answer the 
question on the June 2005 survey concerning the onset of the 
ringing.

The Board acknowledges that the veteran is competent to 
report noticing ringing in his ears.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The U.S. Court of 
Appeals for the Federal Circuit has also held that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds, 
however, that tinnitus is not a medical condition subject to 
identification by a layperson.  The Board notes in this 
regard that in Jandreau, the Federal Circuit used a broken 
leg as an example of a medical condition capable of lay 
identification.  Whether intermittent ringing in the ears 
constitutes tinnitus is, in the Board's opinion, a medical 
question.

In any event, even assuming that the veteran is competent to 
diagnose himself with tinnitus, the Board finds that the 
probative value of his self-diagnosis is outweighed by the 
opinion of the April 2005 examiner, who concluded that 
tinnitus was not present.  An audiologist is a medical 
professional with training in medical matters involving 
hearing impairment, whereas there is no indication that the 
veteran has an even remotely comparable level of education or 
training in rendering medical diagnoses.  Nor does he claim 
to have such expertise.  For that reason, the Board finds the 
opinion of the medical professional outweighs that of the 
veteran.

Given that the probative evidence of record shows that the 
veteran does not have tinnitus, or even a history of ringing 
in his ears regularly since service, the Board finds that the 
preponderance of the evidence is against the claim.  As the 
evidence preponderates against the claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran contends that he experienced frostbite injuries 
to his hands in service, and that he continues to experience 
the residuals of those injuries.

The record reflects that shortly before the case was 
certified to the Board, the RO obtained VA treatment records 
for the veteran covering the period from January 2005 to 
October 2007.  Those records were not previously considered 
by the RO, and include an October 2007 entry noting that the 
veteran reported burning and tingling pain in his hands and 
feet, worse with cold temperatures.  The entry notes that he 
had never tried medication for those complaints.  The veteran 
was assessed with "neuropathy/frost bite residuals," and 
prescribed medication.  The RO has not issued a supplemental 
statement of the case addressing this evidence.

Given that the above entry arguably suggests the presence of 
a frostbite disability affecting the veteran's hands, the 
Board finds that the treatment records are clearly pertinent 
to the appeal.  As those records were received at the RO 
prior to certification to the Board, the Board must remand 
the case for the issuance of a supplemental statement of the 
case addressing the evidence.  See 38 C.F.R. § 19.31.

In addition, given that at the last VA examination of the 
upper extremities in January 2005, the examiner concluded 
that the veteran did not have any evidence of frostbite 
residuals affecting the hands, in light of the October 2007 
entry discussed above, the Board is of the opinion that 
another VA examination is warranted.



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of the veteran's claimed residuals of a 
cold injury to the right upper extremity; 
and the nature, extent and etiology of 
the veteran's claimed residuals of a cold 
injury to the left upper extremity.  All 
indicated studies should be performed.  
With respect to any cold injury residuals 
found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the respective upper 
extremity disorder is etiologically 
related to service.  The rationale for 
all opinions expressed should be 
explained.  The veteran's claims file 
must be made available to the examiner.  

2.  The RO should then prepare a new 
rating decision and readjudicated the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, which should 
include consideration of all evidence 
added to the record since the December 
2005 statement of the case, and provide 
the appellant and his representative an 
opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


